Title: Naturalization, [3 February] 1790
From: Madison, James
To: 


[3 February 1790]
The first clause of the naturalization bill, requiring one year’s residence by aliens for citizenship and an additional residence of two years to be capable of holding either a state or federal office, was under consideration. Tucker moved to strike out the one-year residence requirement in order to permit aliens to purchase and hold lands immediately upon taking an oath of allegiance.
Mr. Madison. When we are considering the advantages that may result from an easy mode of naturalization, we ought also to consider the cautions necessary to guard against abuses; it is no doubt very desirable, that we should hold out as many inducements as possible, for the worthy part of mankind to come and settle amongst us, and throw their fortunes into a common lot with ours. But, why is this desirable? Not merely to swell the catalogue of people. No, sir, ’tis to encrease the wealth and strength of the community, and those who acquire the rights of citizenship, without adding to the strength or wealth of the community, are not the people we are in want of. And what is proposed by the amendment is, that they shall take nothing more than an oath of fidelity, and an intention that they mean to reside in the United States: Under such terms, it was well observed by my colleague, aliens might acquire the right of citizenship, and return to the country from which they came, and evade the laws intended to encourage the commerce and industry of the real citizens and inhabitants of America, enjoying, at the same time, all the advantages of citizens and aliens.
I should be exceeding sorry, sir, that our rule of naturalization excluded a single person of good fame, that really meant to incorporate himself into our society; on the other hand, I do not wish that any man should acquire the privilege, but who, in fact, is a real addition to the wealth or strength of the United States.
It may be a question of some nicety, how far we can make our law to admit an alien to the right of citizenship, step by step; but there was no doubt, but we may, and ought to require residence as an essential.
